UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2040


ALEX D. RAHMI,

                  Plaintiff - Appellant,

          v.

SOVEREIGN BANK,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cv-00087-GMG-DJJ)


Submitted:   March 27, 2014                   Decided:     March 31, 2014


Before MOTZ, Circuit      Judge,   and    HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Rahmi, Appellant Pro Se.     Christopher Kenneth Robertson,
JACKSON KELLY, PLLC, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alex Rahmi appeals the district court’s order denying

his motions for appointment of counsel and for a hearing on the

order to show cause issued by the district court following the

denial    of    Rahmi’s       third   motion    for    reconsideration       of    the

dismissal of his civil action.                We have reviewed the record and

find no abuse of discretion by the district court.                    Accordingly,

we   affirm      for    the    reasons   stated       by   the    district    court.

Rahmi v. Sovereign Bank, No. 3:12-cv-00087-GMG-DJJ (N.D.W. Va.

July 22, 2013).           We dispense with oral argument because the

facts    and    legal   contentions      are    adequately       presented    in   the

materials      before    the    court    and    argument    would    not     aid   the

decisional process.



                                                                             AFFIRMED




                                          2